PER CURIAM.
To reflect changes made by The Florida Bar re Amendments to the Rules Regulating the Florida Bar (Mandatory Continuing Legal Education), 510 So.2d 585 (Fla.1987), the bar requests that the name of the board of certification and designation be changed to the board of certification, designation, and education wherever it appears in chapter 6 of the bar rules. We approve this amendment and direct that the board’s name be changed throughout chapter 6, effective immediately.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.